DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-2 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMOTO et al. (JP 2009177480) in view of CHENG et al. (CN104978956)
Regarding claim 1, 13 and 14, NISHIMOTO discloses an image capturing apparatus (Page.11) comprising: an image capturing unit (Page.11, Claim.5 lines 1-2: NISHIMOTO discusses an imaging device, i.e. an image capturing apparatus); a sound collecting unit (Paragraphs: 0005-0006: NISHIMOTO discusses a plurality of microphones that collect sound for each sound source, i.e. a sound collecting unit); a detecting unit for detecting sound pressure level of a voice sound collected by the sound collecting unit (Paragraphs: 0009-0010, 0021 and 0035: NISHIMOTO discusses how the sound pressure compute/detect based on the correlation 
NISHIMOTO discloses the invention set forth above but does not specifically points out “a control unit, wherein the control unit controls the image capturing unit to shoot in response that the detecting unit detects sound pressure level of a voice sound collected by the sound collecting unit is larger than a predetermined sound pressure level”
CHENG however discloses a control unit, wherein the control unit controls the image capturing unit to shoot in response that the detecting unit detects sound pressure level of a voice sound collected by the sound collecting unit is larger than a predetermined sound pressure level (Paragraphs: 0018-0023 and 0063: CHENG discusses how the control terminal enters a sleep state, when the sound pressure level of the voice control command sound pressure value is not within the preset sound pressure level range; and how the control terminal extracts the voiceprint feature of the received voice control instruction (i.e. it is obvious that the instruction can include the image capturing unit to shoot in response that the detecting unit detects sound pressure level of a voice sound) when the acquired sound pressure value is greater than the preset sound 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of NISHIMOTO, and modify a system wherein the control unit controls the image capturing unit to shoot in response that the detecting unit detects sound pressure level of a voice sound collected by the sound collecting unit is larger than a predetermined sound pressure level, as taught by CHENG, thus providing a voice control method and system to improve the accuracy of voice control in real time, as discussed by CHENG  
Considering claim 2, CHENG discloses the image capturing apparatus according to claim 1, wherein the control unit activates the recognizing unit in response that sound pressure level of a voice sound collected by the sound collecting unit has detected larger than the predetermined sound pressure level by the detecting unit (Paragraphs: 0018-0023 and 0063).  
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651            
         03/10/2022